UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (94.8%) 1 Australia (7.8%) Computershare Ltd. 2,903,648 26,120 Ansell Ltd. 1,509,948 23,169 Amcor Ltd. 2,913,235 22,487 Sims Metal Management Ltd. 981,703 18,121 Iluka Resources Ltd. 894,309 17,434 Coca-Cola Amatil Ltd. 1,130,897 14,047 ^ Fairfax Media Ltd. 12,174,507 11,760 Incitec Pivot Ltd. 2,492,229 10,796 Transfield Services Ltd. 2,763,958 10,139 Myer Holdings Ltd. 3,829,131 9,708 * Dart Energy Ltd. 12,709,173 9,409 * James Hardie Industries SE 1,382,832 8,684 Mirvac Group 6,561,450 8,277 ^,* Mesoblast Ltd. 617,926 6,160 Adelaide Brighton Ltd. 1,140,151 3,284 NRW Holdings Ltd. 507,198 1,577 Seek Ltd. 159,366 1,157 WorleyParsons Ltd. 31,865 963 Challenger Ltd. 163,141 876 Domino's Pizza Enterprises Ltd. 98,195 657 SAI Global Ltd. 123,705 613 * Skilled Group Ltd. 229,760 568 * Karoon Gas Australia Ltd. 102,902 498 Whitehaven Coal Ltd. 21,811 158 Austria (1.4%) Mayr Melnhof Karton AG 155,000 16,357 RHI AG 450,000 12,013 Rosenbauer International AG 113,000 5,920 Andritz AG 11,657 1,131 Zumtobel AG 31,692 743 Schoeller-Bleckmann Oilfield Equipment AG 7,184 701 Belgium (1.6%) * Nyrstar 950,000 12,584 Tessenderlo Chemie NV 275,000 11,039 EVS Broadcast Equipment SA 110,000 6,921 D'ieteren SA/NV 82,807 5,634 Bekaert SA 56,800 3,440 Melexis NV 80,922 1,254 UCB SA 24,256 1,116 Cie d'Entreprises CFE 10,865 710 * Nyrstar 350,000 2 * Tessenderlo-STRP 500  Brazil (2.1%) Localiza Rent a Car SA 878,880 14,168 Cyrela Brazil Realty SA Empreendimentos e Participacoes 1,129,037 11,029 PDG Realty SA Empreendimentos e Participacoes 1,766,747 9,296 Hypermarcas SA 1,170,309 8,859 Anhanguera Educacional Participacoes SA 236,278 4,548 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 99,014 4,276 Arezzo Industria e Comercio SA 75,000 1,054 Totvs SA 42,000 729 CETIP SA - Balcao Organizado de Ativos e Derivativos 37,391 634 Brasil Insurance Participacoes e Administracao SA 30,000 381 Canada (0.9%) Niko Resources Ltd. 334,368 22,996 China (2.6%) Ports Design Ltd. 5,670,000 11,980 * Leoch International Technology Ltd. 17,090,000 8,798 ^ West China Cement Ltd. 24,818,000 7,976 Parkson Retail Group Ltd. 5,593,500 7,865 Yuexiu Transport Infrastructure Ltd. 15,190,000 7,031 Shougang Concord International Enterprises Co. Ltd. 56,068,000 5,248 * Beijing Capital International Airport Co. Ltd. 10,024,000 4,705 Evergreen International Holdings Ltd. 10,475,000 4,508 Guangzhou Automobile Group Co. Ltd. 3,469,870 4,181 * Concord Medical Services Holdings Ltd. ADR 847,938 3,163 China BlueChemical Ltd. 880,000 685 ^ Microport Scientific Corp. 913,000 545 China Automation Group Ltd. 857,000 462 * Ctrip.com International Ltd. ADR 9,600 443 ^ Boshiwa International Holding Ltd. 629,000 357 Daphne International Holdings Ltd. 262,000 281 * Hollysys Automation Technologies Ltd. 38,300 267 Denmark (2.3%) Tryg A/S 360,000 19,651 Sydbank A/S 770,000 18,047 * Jyske Bank A/S 440,000 17,523 Solar A/S Class B 89,258 5,894 DSV A/S 40,629 901 Finland (0.1%) Tikkurila Oyj 36,978 834 Nokian Renkaat Oyj 11,933 558 France (5.8%) ^ Bourbon SA 632,500 26,383 Groupe Eurotunnel SA 2,300,000 24,516 * Club Mediterranee 1,000,000 23,701 ^ Rubis 256,856 14,988 Saft Groupe SA 461,000 14,981 APERAM 450,000 12,514 Medica SA 388,077 8,121 Pierre & Vacances 100,000 7,906 * Store Electronic 315,000 5,164 Sword Group 178,371 4,418 * Meetic SA 182,917 3,927 ^ Bollore 5,119 1,214 CFAO SA 22,438 959 Imerys SA 13,076 898 Eurazeo 13,043 886 ICADE 6,538 753 Eurofins Scientific 8,324 751 Wendel SA 6,405 736 Lectra 72,000 623 Bureau Veritas SA 7,246 591 Sechilienne-Sidec 21,836 520 Seche Environnement SA 4,486 360 Germany (8.1%) Rheinmetall AG 399,280 33,420 ^ Freenet AG 2,400,000 29,034 Bilfinger Berger SE 270,000 26,629 MTU Aero Engines Holding AG 317,964 23,474 Brenntag AG 207,000 21,102 Grenkeleasing AG 198,000 11,851 * SAF-Holland SA 1,050,000 11,834 Wirecard AG 648,000 11,137 ^ Aixtron SE NA 350,000 9,403 * Tipp24 SE 170,000 8,228 Takkt AG 498,200 8,219 * Tom Tailor Holding AG 374,392 7,981 CompuGroup Medical AG 429,161 6,199 * XING AG 27,500 2,412 Stratec Biomedical Systems AG 19,285 899 Rhoen Klinikum AG 32,470 809 Delticom AG 7,344 767 * Gildemeister AG 25,229 462 Bijou Brigitte AG 3,260 360 Hong Kong (0.6%) Kerry Properties Ltd. 1,601,500 7,747 Dah Sing Banking Group Ltd. 4,433,000 5,899 Techtronic Industries Co. 594,500 620 ASM Pacific Technology Ltd. 42,400 465 India (0.9%) * Cairn India Ltd. 2,322,073 16,163 Shriram Transport Finance Co. Ltd. 451,549 6,527 * Jyothy Laboratories Ltd. 99,138 533 Indonesia (0.8%) Ciputra Property TBK PT 166,055,500 9,634 United Tractors Tbk PT 2,287,833 7,339 Semen Gresik Persero Tbk PT 4,873,500 5,406 Ireland (2.4%) DCC plc 1,000,000 27,042 * Smurfit Kappa Group plc - Ireland (XDUB) 1,200,000 12,352 Grafton Group plc 2,600,000 10,867 Irish Continental Group plc 450,000 9,863 IFG Group plc 1,500,000 3,776 Italy (3.1%) Prysmian SPA 1,250,000 23,136 Azimut Holding SPA 1,999,998 16,303 CIR-Compagnie Industriali Riunite SPA 6,750,000 15,808 Ansaldo STS SPA 1,283,333 12,403 * Natuzzi SPA ADR 1,708,450 5,775 * Sorin SPA 1,960,000 5,495 * Salvatore Ferragamo Italia SPA 56,241 1,071 Iren SPA 593,412 979 Immobiliare Grande Distribuzione 368,683 749 Japan (18.5%) Musashi Seimitsu Industry Co. Ltd. 805,100 21,884 Modec Inc. 1,143,700 21,067 Koito Manufacturing Co. Ltd. 1,042,000 17,913 ^ Nichi-iko Pharmaceutical Co. Ltd. 584,800 16,927 Nifco Inc. 610,200 16,323 Tokai Tokyo Financial Holdings Inc. 5,054,000 15,395 Nippon Thompson Co. Ltd. 1,872,000 15,078 Asahi Diamond Industrial Co. Ltd. 627,600 14,842 OSAKA Titanium Technologies Co. 227,200 14,758 Nihon Parkerizing Co. Ltd. 977,000 14,622 Lintec Corp. 524,900 14,617 ^ Arcs Co. Ltd. 820,900 14,361 Tsuruha Holdings Inc. 276,400 14,223 Tsumura & Co. 415,300 13,593 Glory Ltd. 566,700 13,254 Daido Steel Co. Ltd. 1,838,000 13,031 Exedy Corp. 342,600 12,945 Nitta Corp. 625,700 12,634 JSP Corp. 658,500 12,210 NEC Networks & System Integration Corp. 814,100 12,161 Trusco Nakayama Corp. 583,200 12,156 Accordia Golf Co. Ltd. 15,444 11,545 Hitachi Transport System Ltd. 601,000 10,803 Kuroda Electric Co. Ltd. 915,900 10,787 Shinko Plantech Co. Ltd. 814,300 9,561 Nabtesco Corp. 357,800 9,089 Aica Kogyo Co. Ltd. 604,800 8,578 Miura Co. Ltd. 295,200 8,502 Yushin Precision Equipment Co. Ltd. 385,300 8,444 Kureha Corp. 1,487,000 7,149 Takasago International Corp. 1,461,000 7,054 Tsutsumi Jewelry Co. Ltd. 271,000 6,890 ^ Toyo Tanso Co. Ltd. 126,300 6,615 Sumida Corp. 603,400 5,770 Nidec Copal Corp. 416,500 5,040 Shinmaywa Industries Ltd. 1,180,000 4,682 Moshi Moshi Hotline Inc. 259,450 4,539 Hisaka Works Ltd. 316,000 4,521 Nishimatsuya Chain Co. Ltd. 392,700 3,429 Icom Inc. 130,000 3,362 Fujikura Kasei Co. Ltd. 486,200 2,715 Nafco Co. Ltd. 141,300 2,668 Toyota Boshoku Corp. 81,800 1,374 Cosmos Pharmaceutical Corp. 29,400 1,369 Nikkiso Co. Ltd. 134,000 1,320 Hino Motors Ltd. 202,000 1,253 Kakaku.com Inc. 28,800 1,139 Mori Seiki Co. Ltd. 82,900 1,110 Benesse Holdings Inc. 25,600 1,107 * Acom Co. Ltd. 64,710 1,105 ^ Message Co. Ltd. 306 1,084 Pigeon Corp. 26,700 1,025 Shionogi & Co. Ltd. 55,800 963 Dena Co. Ltd. 19,300 961 Tokyo Ohka Kogyo Co. Ltd. 42,300 947 IHI Corp. 328,000 884 Teijin Ltd. 196,000 876 Fuji Heavy Industries Ltd. 106,000 849 Hitachi Metals Ltd. 60,000 847 * Kenedix Inc. 4,226 825 Sega Sammy Holdings Inc. 38,100 819 IBJ Leasing Co. Ltd. 32,600 801 Towa Pharmaceutical Co. Ltd. 12,800 752 ABC-Mart Inc. 19,300 745 Start Today Co. Ltd. 29,100 725 Jafco Co. Ltd. 25,400 684 Osaka Securities Exchange Co. Ltd. 134 670 Matsui Securities Co. Ltd. 132,700 664 Hoshizaki Electric Co. Ltd. 28,700 651 Nippon Denko Co. Ltd. 97,000 648 Amada Co. Ltd. 83,000 643 Square Enix Holdings Co. Ltd. 30,500 593 Point Inc. 12,860 576 * CyberAgent Inc. 163 568 Torishima Pump Manufacturing Co. Ltd. 35,700 563 Nihon Nohyaku Co. Ltd. 123,000 563 Mitsui-Soko Co. Ltd. 140,000 559 Japan Petroleum Exploration Co. 10,900 555 Proto Corp. 15,200 546 Yamato Kogyo Co. Ltd. 18,000 540 Disco Corp. 9,100 529 Mitsubishi Gas Chemical Co. Inc. 65,000 507 Yaskawa Electric Corp. 44,000 487 Sumitomo Real Estate Sales Co. Ltd. 10,040 463 Makino Milling Machine Co. Ltd. 44,000 433 Denki Kagaku Kogyo KK 89,000 429 Dainippon Screen Manufacturing Co. Ltd. 33,000 259 Luxembourg (0.1%) * Reinet Investments SCA 45,253 847 *,2 O'Key Group SA GDR 71,300 646 Mexico (0.2%) * Desarrolladora Homex SAB de CV ADR 205,715 5,400 Netherlands (4.9%) ^ Delta Lloyd NV 1,422,618 31,089 Fugro NV 380,000 29,293 Imtech NV 820,252 26,459 ^,* TomTom NV 2,600,000 12,300 Sligro Food Group NV 278,947 9,954 Koninklijke Ten Cate NV 267,833 9,321 CSM 300,000 7,939 ^,* LBi International NV 1,466,670 3,497 HAL Trust 82 11 New Zealand (1.2%) Fletcher Building Ltd. (New Zealand Shares) 3,825,586 27,321 ^,* Fletcher Building Ltd. (Australian Shares) 757,764 5,329 Norway (2.1%) Statoil Fuel & Retail ASA 1,750,000 16,252 Storebrand ASA 1,786,562 14,847 * Morpol ASA 2,310,000 8,800 ^,* Dockwise Ltd. 262,776 6,738 * Pronova BioPharma AS 3,200,000 5,946 ^ Kongsberg Gruppen AS 60,172 1,671 * Petroleum Geo-Services ASA 42,274 685 Philippines (0.5%) Semirara Mining Corp. Class A 2,277,610 12,192 Russia (0.0%) * Pharmstandard OJSC GDR 27,397 634 Singapore (2.3%) First Resources Ltd. 10,718,000 12,579 STX OSV Holdings Ltd. 8,862,000 11,262 Mapletree Industrial Trust 8,311,000 8,439 * Biosensors International Group Ltd. 6,834,000 7,739 UOL Group Ltd. 1,614,000 6,906 SIA Engineering Co. Ltd. 1,472,000 4,950 SembCorp Industries Ltd. 863,000 3,628 Yanlord Land Group Ltd. 3,473,000 3,583 * Indofood Agri Resources Ltd. 616,000 855 Straits Asia Resources Ltd. 302,000 757 South Africa (0.0%) Aquarius Platinum Ltd. 130,938 610 South Korea (2.4%) * BS Financial Group Inc. 958,010 14,766 Hankook Tire Co. Ltd. 321,870 13,089 Mando Corp. 47,885 9,457 Seoul Semiconductor Co. Ltd. 279,010 8,412 Hyundai Development Co. 246,210 7,735 Hyundai Glovis Co. Ltd. 31,153 5,677 * Taewoong Co. Ltd. 69,226 3,279 Hotel Shilla Co. Ltd. 33,560 978 Green Cross Corp. 4,117 672 Spain (0.9%) Tecnicas Reunidas SA 210,000 9,259 Pescanova SA 160,000 6,883 * Codere SA 450,000 5,946 * Grifols SA 24,845 543 Sweden (0.9%) Byggmax Group AB 2,795,000 15,639 Kungsleden AB 810,718 7,445 Bjoern Borg AB 66,982 504 Switzerland (4.3%) Helvetia Holding AG 65,000 26,244 Kuoni Reisen Holding AG 66,250 25,725 * Gategroup Holding AG 420,000 16,747 Orior AG 220,000 14,965 Forbo Holding AG 17,000 12,256 Bank Sarasin & Cie AG Class B 190,802 8,057 Implenia AG 200,474 7,074 * Dufry Group 15,502 1,832 * Temenos Group AG 36,985 889 Straumann Holding AG 3,897 887 Nobel Biocare Holding AG 26,948 515 Taiwan (0.6%) * Bank of Kaohsiung 16,143,000 7,776 Hung Poo Real Estate Development Corp. 4,883,000 7,196 Thailand (0.2%) Big C Supercenter PCL 866,500 3,488 Quality Houses PCL 43,810,300 2,769 United Kingdom (15.2%) * Sports Direct International plc 6,200,000 27,130 * Premier Oil plc 3,100,000 20,572 Elementis plc 5,800,000 15,490 Millennium & Copthorne Hotels plc 1,669,270 14,129 Ultra Electronics Holdings plc 533,803 13,766 * London Mining plc 2,016,210 12,955 Telecom Plus plc 1,100,000 12,475 Atkins WS plc 1,050,000 12,230 * Gulfsands Petroleum plc 3,450,000 11,900 CSR plc 2,550,000 11,650 Dechra Pharmaceuticals plc 1,483,982 11,446 Lamprell plc 1,691,277 10,637 * SIG plc 5,000,000 10,475 CPP Group plc 3,855,275 9,705 Booker Group plc 8,000,000 9,667 Grainger plc 4,915,405 9,467 William Hill plc 2,450,082 9,263 * Highland Gold Mining Ltd. 3,000,000 8,735 Inchcape plc 1,300,000 8,282 Devro plc 1,860,201 7,886 * BTG plc 1,700,000 7,815 * Punch Taverns plc 7,000,000 7,275 National Express Group plc 1,609,166 6,919 John Wood Group plc 622,222 6,788 Petropavlovsk plc 500,000 6,530 Homeserve plc 819,581 6,486 Go-Ahead Group plc 253,964 6,468 * LMS Capital plc 6,150,108 6,388 Eco Animal Health Group plc 1,618,166 6,082 Paragon Group of Cos. plc 1,905,916 6,038 Premier Farnell plc 1,800,000 5,717 Informa plc 859,200 5,676 * QinetiQ Group plc 3,000,000 5,544 Pace plc 2,533,282 4,774 Halma plc 700,000 4,642 Hunting plc 361,410 4,623 Photo-Me International plc 3,987,792 4,129 Micro Focus International plc 850,630 4,037 Morgan Crucible Co. plc 750,000 4,034 RM plc 2,034,198 3,969 ^,* Findel plc 32,007,307 3,927 Travis Perkins plc 258,937 3,741 * Cove Energy plc 2,050,923 2,992 International Personal Finance plc 500,000 2,580 Speedy Hire plc 5,000,000 2,461 PV Crystalox Solar plc 6,769,272 2,163 * BowLeven plc 500,000 2,137 * Wolfson Microelectronics plc 761,873 2,007 Babcock International Group plc 160,810 1,776 Future plc 7,510,000 1,575 Domino's Pizza UK & IRL plc 182,102 1,498 Chemring Group plc 142,331 1,280 * AEA Technology plc 22,075,045 1,159 Kier Group plc 44,933 977 Hansteen Holdings plc 670,591 902 Rightmove plc 40,547 812 Savills plc 143,783 798 James Fisher & Sons plc 90,750 794 Persimmon plc 102,017 770 * Alexon Group plc 7,203,119 763 Debenhams plc 690,226 754 Ashmore Group plc 106,917 706 Close Brothers Group plc 55,903 681 Thomas Cook Group plc 595,464 639 Mears Group plc 138,879 638 N Brown Group plc 113,006 528 * Bumi plc 22,821 420 ^,* Yell Group plc 2,900,000 323 * Helphire plc 5,200,000 245 Hampson Industries plc 468,311 181 * Pinnacle Staffing Group plc 673,983 10 * I-Mate plc 2,100,000  Total Common Stocks (Cost $2,171,378) Market Value Coupon Shares ($000) Temporary Cash Investments (8.6%) 1 Money Market Fund (8.3%) 3,4 Vanguard Market Liquidity Fund 0.114% 220,045,882 220,046 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 5,6 Fannie Mae Discount Notes 0.070% 10/4/11 200 200 5 Federal Home Loan Bank Discount Notes 0.060% 9/23/11 550 550 5,6 Federal Home Loan Bank Discount Notes 0.060% 10/12/11 200 200 5,6 Freddie Mac Discount Notes 0.090%.100% 8/22/11 6,000 5,999 Total Temporary Cash Investments (Cost $226,996) Total Investments (103.4%) (Cost $2,398,374) Other Assets and Liabilities-Net (-3.4%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $91,101,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.7% and 5.7%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the value of this security represented 0.0% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $96,490,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $6,259,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used International Explorer Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
